ORDER
PER CURIAM
On consideration of the certified consent order suspending respondent from the practice of law for a period of five years in the state of Virginia, this court’s May 29, 2013, order suspending respondent pending further action of the court and directing her to show cause why reciprocal discipline should not be imposed, and the statement of Bar Counsel regarding reciprocal discipline, and it appearing that respondent has failed to file a response to this court’s order to show cause or the affidavit required by D.C. Bar R. XI, § 14(g), and it further appearing that this court entered a disability suspension on April 4, 2013, in case no. 13-BG-19, it is
ORDERED that Rebecca L. Marquez, is hereby suspended from the practice of law in the District of Columbia for a period of five years. See In re Sibley, 990 A.2d 483 (D.C.2010), and In re Fuller, 930 A.2d 194, 198 (D.C.2007) (rebuttable presumption of identical reciprocal discipline applies to all cases in which the respondent does not participate). It is
FURTHER ORDERED that for purposes of reinstatement respondent’s suspension will not begin to run until such time as she files an affidavit that fully complies with the requirements of D.C. Bar R. XI, § 14(g). In addition, because respondent is also subject to a disability suspension under D.C. Bar R. XI § 13(e), prior to reinstatement respondent must demonstrate that her disability has ended and that she is fit to resume the practice of law.